ORDER

PER CURIAM.
Arlando Hill appeals the trial court’s judgment entered after a jury found him guilty of tampering in the first degree and resisting a lawful stop. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order. The judgment is affirmed pursuant to Rule 30.25(b).